UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2016 (Unaudited) Common Stocks - 99.2% Shares Value ($) Banks - 4.4% JPMorgan Chase & Co. 88,725 5,791,081 Wells Fargo & Co. 72,750 3,689,880 Capital Goods - .9% United Technologies 19,400 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 45,620 Consumer Services - 1.5% McDonald's 25,500 Diversified Financials - 9.5% American Express 52,100 3,426,096 BlackRock 16,150 5,876,178 Intercontinental Exchange 9,200 2,494,304 S&P Global 21,400 2,392,734 State Street 40,550 2,557,083 Visa, Cl. A 46,550 3,674,657 Energy - 10.5% Chevron 64,200 6,484,200 ConocoPhillips 75,900 3,323,661 Exxon Mobil 97,260 8,658,085 Occidental Petroleum 53,650 4,047,356 Food & Staples Retailing - 1.4% Walgreens Boots Alliance 39,250 Food, Beverage & Tobacco - 20.7% Altria Group 128,275 8,163,421 Anheuser-Busch InBev, ADR 9,200 1,161,224 Coca-Cola 186,150 8,302,290 Constellation Brands, Cl. A 7,700 1,179,255 Nestle, ADR 80,480 5,947,472 PepsiCo 42,600 4,309,842 Philip Morris International 156,450 15,438,486 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Health Care Equipment & Services - 2.1% Abbott Laboratories 111,950 Household & Personal Products - 3.5% Estee Lauder, Cl. A 52,600 4,827,628 Procter & Gamble 31,850 2,581,124 Insurance - 3.1% Chubb 52,300 Materials - 1.4% Praxair 28,200 Media - 6.5% Comcast, Cl. A 70,600 4,468,980 Twenty-First Century Fox, Cl. A 120,400 3,477,152 Walt Disney 61,050 6,057,381 Pharmaceuticals, Biotechnology & Life Sciences - 10.1% AbbVie 101,900 6,412,567 Celgene 13,800 a 1,456,176 Gilead Sciences 30,950 2,694,507 Novo Nordisk, ADR 102,525 5,745,501 Roche Holding, ADR 165,950 5,456,436 Semiconductors & Semiconductor Equipment - 4.4% ASML Holding 24,750 2,474,505 Texas Instruments 108,100 6,550,860 Xilinx 9,250 438,358 Software & Services - 10.0% Alphabet, Cl. C 5,030 a 3,700,672 Automatic Data Processing 12,435 1,092,290 Facebook, Cl. A 63,600 a 7,556,316 Microsoft 121,180 6,422,540 Oracle 54,150 2,176,830 VeriSign 5,900 a,b 504,214 Technology Hardware & Equipment - 5.0% Apple 106,750 Transportation - 3.0% Canadian Pacific Railway 28,200 3,654,438 Common Stocks - 99.2% (continued) Shares Value ($) Transportation - 3.0% (continued) Union Pacific 32,250 2,715,128 Total Common Stocks (cost $114,981,103) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,550,978) 1,550,978 c Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $507,082) 507,082 c Total Investments (cost $117,039,163) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $499,172 and the value of the collateral held by the fund was $507,082. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.7 Energy 10.5 Pharmaceuticals, Biotechnology & Life Sciences 10.1 Software & Services 10.0 Diversified Financials 9.5 Media 6.5 Technology Hardware & Equipment 5.0 Banks 4.4 Semiconductors & Semiconductor Equipment 4.4 Household & Personal Products 3.5 Insurance 3.1 Transportation 3.0 Health Care Equipment & Services 2.1 Consumer Services 1.4 Food & Staples Retailing 1.4 Materials 1.4 Consumer Durables & Apparel 1.2 Money Market Investments 1.0 Capital Goods .9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 188,378,588 - - Equity Securities— Foreign Common Stocks † 24,439,576 - - Mutual Funds 2,058,060 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $97,837,061, consisting of $99,621,465 gross unrealized appreciation and $1,784,404 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 11.3% Rate (%) Date Amount ($) a Value ($) Cable & Satellite Television - 1.0% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 1,550,000 b 1,555,812 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 1,200,000 1,281,000 GLP Capital LP / GLP Financing II, Gtd. Notes 4.88 11/1/20 1,200,000 1,261,500 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 525,000 b 524,606 Chemicals & Plastics - .2% INEOS Group Holdings, Scd. Notes 5.88 2/15/19 1,200,000 b Collateralized Loan Obligations - 5.8% ALM, Ser. 2015-12A, Cl. D 6.13 4/16/27 1,000,000 b,c 860,114 Ares, Ser. 2007-22A, Cl. D 5.48 8/15/19 690,000 b,c 633,304 Arrowpoint, Ser. 2015-4A, Cl. D 5.13 4/18/27 2,000,000 b,c 1,898,350 Avery Point, Ser. 2015-6A, Cl. E2 6.63 8/5/27 1,000,000 b,c 875,028 Cadogan Square, Ser.1, Cl. E EUR 4.67 2/1/22 800,000 c 871,744 Cairn, Ser. 2007-2A, Cl. E EUR 4.86 10/15/22 1,000,000 b,c 1,058,901 CIFC Funding, Ser. 2007-3A, Cl. D 5.89 7/26/21 1,000,000 b,c 1,002,868 CVP Cascade, Ser. 2015-3A, Cl. D 4.82 1/16/27 1,000,000 b,c 833,879 Galaxy, Ser. 2015-21A, Cl. E2 7.07 1/20/18 1,500,000 b,c 1,361,218 Goldentree Loan Opportunities, Ser. 2015-10A, Cl. E1 6.63 7/20/27 1,500,000 b,c 1,314,371 Highbridge Loan Management, Ser. 6A-2015, Cl. E2 6.86 5/5/27 1,000,000 b,c 892,941 LCM, Ser. 14A, Cl. E 5.28 7/15/25 1,000,000 b,c 850,696 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.55 2/5/26 831,699 c 925,758 Neuberger Berman, Ser. 2015-20A, Cl. E 7.08 1/15/28 2,000,000 b,c 1,798,764 Neuberger Berman, Ser. 2016-21A, Cl. D 5.57 4/20/27 1,500,000 b,c 1,487,865 OZLM, Ser. 2014-8A, Cl. D 5.58 10/17/26 2,000,000 b,c 1,658,764 OZLM, Ser. 2014-9A, Cl. D 5.29 1/20/27 1,500,000 b,c 1,199,273 OZLM Funding, Ser. 2013-4A, Cl. D 5.29 7/22/25 1,500,000 b,c 1,242,303 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 11.3% (continued) Rate (%) Date Amount ($) a Value ($) Collateralized Loan Obligations - 5.8% (continued) Sound Point, Ser. 2012-1A, Cl. E 6.63 10/20/23 1,030,000 b,c 952,927 Venture, Ser. 2015-20A, Cl. E2 7.56 4/15/27 2,000,000 b,c 1,717,120 Windmill, Ser. 2007-1X, Cl. E EUR 6.46 12/16/29 1,500,000 c 1,669,188 York, Ser. 2014-1A, Cl. D 4.74 1/22/27 1,500,000 b,c 1,416,685 York, Ser. 2014-1A, Cl. E 6.09 1/22/27 1,500,000 b,c 1,236,909 Containers & Glass Products - .9% Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 1,225,000 b 1,240,313 Ardagh Packaging Finance, Sr. Scd. Notes 3.88 5/15/21 1,750,000 b,c 1,756,562 Beverage Packaging Holdings II, Gtd. Notes 6.00 6/15/17 1,300,000 b 1,303,218 Electronics & Electrical Equipment - .5% Diamond 1 Finance, Sr. Scd. Notes 4.42 6/15/21 2,200,000 b Food & Drug Retail - .3% Rite Aid, Gtd. Notes 6.75 6/15/21 1,500,000 Health Care - .6% HCA, Sr. Scd. Notes 3.75 3/15/19 375,000 387,188 Tenet Healthcare, Sr. Scd. Notes 4.13 6/15/20 2,500,000 b,c 2,500,000 Lodging & Casinos - .2% MGM Resorts International, Gtd. Notes 6.63 12/15/21 1,000,000 Oil & Gas - .4% Targa Resources Partners, Gtd. Notes 5.00 1/15/18 2,000,000 Radio & Television - .3% DISH DBS, Gtd. Notes 5.13 5/1/20 1,200,000 Telecommunications - .3% Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 450,000 b 470,250 T-Mobile USA, Gtd. Bonds 6.46 4/28/19 850,000 867,531 Utilities - .8% Dynegy, Gtd. Notes 6.75 11/1/19 2,525,000 2,543,937 Coupon Maturity Principal Bonds and Notes - 11.3% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - .8% (continued) NRG Energy, Gtd. Notes 8.25 9/1/20 1,200,000 1,249,500 Total Bonds and Notes (cost $56,512,176) Floating Rate Loan Interests - 80.3% Aerospace & Defense - 2.4% American Airlines, 2015 New Term Loan 3.25 6/27/20 984,962 c 982,431 American Airlines, 2015 Term Loan 3.50 10/10/21 1,980,000 c 1,984,950 BE Aerospace, Term Loan 3.75 12/16/21 425,000 c 427,816 Consolidated Aerospace Manufacturing, Term Loan 4.75 8/11/22 1,437,500 c 1,360,234 Consolidated Precision Products, First Lien Term B-3 Loan 4.50 12/28/19 1,218,514 c 1,181,958 SI Organization, First Lien Initial Term Loan 5.75 11/23/19 903,848 c 903,094 Standard Aero Holdings, Initial Term Loan 5.25 6/24/22 1,343,250 c 1,352,767 TASC, First Lien New Term Loan 7.00 5/22/20 1,263,623 c 1,265,594 Transdigm, Tranche C Term Loan 3.75 2/25/20 1,526,970 c 1,530,474 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 727,500 c 728,864 Air Transport - .6% Sabre Holdings, Term B Loan 4.00 2/19/19 2,195,187 c 2,202,508 United AirLines, Class B Term Loan 3.25 4/1/19 487,437 c 488,276 Automotive - 4.3% American Tire Distributors, Initial Term Loan 5.25 9/24/21 2,676,928 c 2,610,004 Dealer Tire, Initial Term Loan 5.50 12/17/21 1,481,250 c 1,485,879 Federal Mogul, New Term Loan B 4.00 4/15/18 646,709 c 626,231 Federal-Mogul, Tranche C Term Loan 4.75 4/15/21 1,697,521 c 1,612,119 FPC Holdings, First Lien Initial Term Loan 5.25 11/19/19 1,279,272 c 1,106,570 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,000,000 c 727,500 Gates Global, Initial Dollar Term Loan 4.25 6/11/21 3,034,325 c 2,947,089 KAR Auction Services, Term Loan B3 4.25 3/4/23 475,000 c 479,254 Key Safety Systems, Initial Term Loan 4.75 7/23/21 1,477,500 c 1,485,811 Midas Intermediate Holdco II, Closing Date Term Loan 4.50 8/18/21 1,475,031 c 1,479,641 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Automotive - 4.3% (continued) MPG Holdco I, Initial Term Loan 3.75 10/20/21 705,353 c 707,007 TI Group Automotive Systems, Term Loan 4.50 6/30/22 1,542,250 c 1,548,519 US Farathane, Initial Term Loan 6.75 2/4/22 2,540,333 c 2,546,684 Visteon, Initial Term Loan 3.50 4/9/21 1,166,667 c 1,169,583 Beverages & Tobacco - 1.6% AdvancePierre Foods, First Lien Term Loan 4.75 5/26/23 1,550,000 c 1,557,556 AdvancePierre Foods, First Lien Term Loan 5.75 7/10/17 1,174,139 c 1,176,194 AdvancePierre Foods, Second Lien Term Loan 4.75 10/10/17 2,619,802 c 2,646,000 Aramark, US Term F Loan 3.25 2/21/21 2,357,663 c 2,366,210 Building & Development - .7% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 1,419,864 c 1,428,887 Quikrete, First Lien Term Loan 4.00 9/18/20 2,100,000 c 2,108,095 Business Equipment & Services - 3.1% AlixPartners, Term Loan B 4.50 7/22/22 646,750 c 649,822 GCA Merger Sub, Term Loan 5.75 2/22/23 450,000 c 453,587 Hyland Software, First Lien Term Loan 4.75 7/1/22 1,078,435 c 1,081,266 Kronos, Incremental Term Loan 4.50 4/10/19 1,012,743 c 1,016,015 Magic Newco, First Lien USD Term Loan 5.00 12/12/18 289,720 c 291,712 Maxim Crane Works, Second Lien Initial Term Loan 10.25 11/20/18 750,000 c 748,125 Mitchell International, First Lien Initial Term Loan 4.50 10/1/20 3,074,633 c 3,063,103 ON Assignment, Term Loan 3.75 6/1/22 1,713,939 c 1,721,438 PGX Holdings, First Lien Term B Loan 5.75 9/24/20 1,285,393 c 1,284,853 ServiceMaster Company, Initial Term Loan 4.25 6/25/21 2,905,750 c 2,923,606 Solera, Term Loan B 5.75 2/28/23 1,550,000 c 1,561,950 Cable & Satellite Television - 1.7% CCO Safari III, Term Loan 3.25 7/23/21 500,000 c 501,250 CCO Safari III, Term Loan 3.50 1/24/23 1,025,000 c 1,031,406 Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Cable & Satellite Television - 1.7% (continued) Charter Communications Operating, Term E Loan 3.00 7/1/20 1,991,193 c 1,994,927 Numericable US, USD TLB-7 Loan 5.00 1/8/24 1,345,000 c 1,352,566 UPC Financing Partnership, Facility AH Term Loan 3.25 6/30/21 500,000 c 500,470 Virgin Media Investment Holdings, F Facility Term Loan 3.50 6/30/23 673,321 c 674,547 Yankee Cable Acquisition, Term Loan 4.25 3/1/20 2,272,834 c 2,279,232 Chemicals & Plastics - 6.1% AgroFresh, Term Loan 5.75 7/31/21 1,940,226 c 1,906,272 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 2,289,291 c 2,246,367 Emerald Performance Materials, Second Lien Initial Term Loan 7.75 7/22/22 1,000,000 c 961,250 Huntsman International, 2016 Term B Loan 4.25 12/31/23 1,500,000 c 1,513,440 Ineos, Term Loan 3.75 12/15/20 2,940,161 c 2,923,990 Kraton Polymers, Term Loan 6.00 1/6/22 2,523,256 c 2,492,245 MacDermid, Term Loan B3 USD 5.50 6/5/20 2,300,000 c 2,299,758 Methanol Holdings, Initial Term Loan 4.25 6/16/22 992,500 c 952,800 Orion Engineered Carbons, Initial Euro Term Loan EUR 5.00 7/25/21 761,824 c 857,553 Road Infrastructure Investment, Second Lien Term Loan 4.25 6/16/22 1,000,000 c 992,500 Solenis International, Initial Euro Term Loan EUR 4.50 7/2/21 1,477,500 c 1,648,814 Solenis International, Second Lien Initial Term Loan 7.75 7/2/22 2,250,000 c 2,053,125 Styrolution US Holding, Dollar Tranche B1 Term Loan 6.50 11/7/19 1,481,250 c 1,492,359 Tronox Pigments, New Term Loan 4.25 3/19/20 3,066,148 c 2,980,296 Univar, Term Loan 4.25 6/24/22 3,980,000 c 3,976,796 Clothing/Textiles - .6% ABG Intermediate Holdings, First Lien Term Loan 5.50 5/27/21 979,504 c 977,056 Varsity Brands, Term Loan 5.00 12/10/21 1,826,875 c 1,834,411 Consumer Discretionary - .8% CSC Holdings, Term B Loan 2.67 4/17/20 2,044,744 c 2,063,279 Neptune Finco, Term Loan 5.00 9/23/22 1,900,000 c 1,919,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - .8% Pinnacle Foods Finance, Term Loan 1 3.75 1/13/23 2,643,375 c 2,660,795 Pinnacle Foods Finance, Term Loan G 3.00 4/29/20 1,100,000 c 1,102,750 Containers & Glass Products - 2.5% Anchor Glass, Term B Loan 4.50 7/1/22 1,293,739 c 1,300,745 Bway Holding, Initial Term Loan 5.50 8/7/20 4,428,656 c 4,437,890 Klockner Pentaplast, Term Loan 5.00 4/22/20 772,605 c 775,985 Klockner Pentaplast, USD Term Loan 5.00 4/20/28 1,807,895 c 1,815,805 Reynolds Group Holdings, Incremental US Term Loan 4.50 12/1/18 1,446,172 c 1,453,815 SIG Combibloc US Acquisition, Initial Dollar Term Loan 1.15 2/3/22 2,396,597 c 2,401,474 Cosmetics/Toiletries - .9% Spectrum Brands, First Lien Term Loan EUR 3.50 6/23/22 1,080,000 c 1,209,767 Vogue International, First Lien Initial Tranche B Term Loan 5.75 2/7/20 3,162,531 c 3,180,320 Ecological Services & Equipment - 1.7% ADS Waste Holdings, Tranche B-2 Term Loan 3.75 10/9/19 1,177,553 c 1,177,312 EnergySolutions, Advance Term Loan 6.75 5/22/20 1,515,714 c 1,477,821 Granite Acquisition, Second Lien Term B Loan 8.25 10/14/22 500,000 c 473,335 Waste Industries USA, Initial Term Loan 4.25 2/20/20 2,475,000 c 2,489,701 Wheelabrator, Term B Loans 5.00 10/15/21 2,249,758 c 2,235,235 Wheelabrator, Term B Loans 5.00 10/15/21 100,242 c 99,595 Electronics & Electrical Equipment - 4.3% Aricent Technologies, First Lien Initial Term Loan 5.50 4/14/21 2,853,740 c 2,639,710 Aricent Technologies, Second Lien Initial Term Loan 9.50 4/14/22 325,000 c 280,719 Avago Technologies Cayman Finance, Term B-1 Dollar Loan 4.25 11/11/22 4,610,000 c 4,629,131 Dell International, Term B2 Loan 4.00 4/29/20 3,128,009 c 3,133,046 Deltek, First Lien Term Loan 5.00 12/19/22 1,612,286 c 1,614,809 Lawson, Tranche B-5 Term Loan 3.75 6/3/20 2,241,231 c 2,202,806 On Semiconductor, Closing Date Term Loan 5.25 3/31/23 700,000 c 706,272 Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Electronics & Electrical Equipment - 4.3% (continued) Protection One, Incremental Term Loan 3.61 4/21/22 1,600,000 c 1,618,336 Protection One, Term Loan 5.00 6/18/21 1,343,250 c 1,356,051 Rocket Software, First Lien Term Loan 5.75 2/8/18 965,329 c 966,936 West, Term B10 Loan 3.25 6/30/18 1,296,926 c 1,297,737 Equipment Leasing - .2% Neff Rentals, Second Lien Closing Date Loan 7.25 5/21/21 1,025,822 c Financial Intermediaries - 5.4% Affinion Group, Initial Second Lien Term Loan 8.50 10/31/18 139,186 c 104,668 Affinion Group, Tranche B Term Loan 6.75 10/9/16 183,496 c 168,434 Armor Holding II, First Lien Term Loan 5.25 6/26/20 479,648 c 473,252 Bats Global Markets, Term Loan 5.75 1/17/20 3,969,419 c 3,980,593 Delos Finance Sarl, Term Loan 3.50 2/26/21 3,200,000 c 3,215,200 First Data, 2021 Extended Dollar Term Loan 4.16 3/24/21 3,421,850 c 3,441,816 First Data, 2022 Term Loan 4.18 6/24/22 750,000 c 752,655 Harland Clarke Holdings, Tanche B-2 Term Loan 5.53 4/26/18 2,809,318 c 2,798,193 Harland Clarke Holdings, Term B-4 Loan 6.00 8/30/19 940,782 c 934,907 HUB International, Initial Term Loan 4.25 9/18/20 3,437,500 c 3,420,003 ION Trading Technologies, Term B Loan EUR 4.50 6/10/21 1,230,000 c 1,379,063 Sedgwick CMS Holdings, 2016 New Term Loan 5.25 2/28/21 1,075,000 c 1,086,089 Sedgwick CMS Holdings, First Lien 3.75 2/11/21 1,675,000 c 1,654,414 SS & C Technologies, Term B-1 Loan 4.00 6/29/22 864,821 c 869,551 SS & C Technologies, Term B-2 Loan 4.00 6/29/22 123,212 c 123,886 York Risk Services Holding, Initial Term Loan 4.75 10/1/21 1,700,800 c 1,516,544 Financials - .1% Alliant Holdings I, Term Loan 4.50 7/27/22 496,250 c Food & Beverages - .6% Maple Holdings Acquisition, Term Loan EUR 5.00 2/9/23 2,450,000 c Food & Drug Retail - .7% Albertson's, Term B-2 Loan 5.38 3/21/19 1,478,819 c 1,482,109 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Food & Drug Retail - .7% (continued) Albertson's, Term B-3 Loan 5.13 8/9/19 1,900,000 c 1,904,455 Food Products - .8% Del Monte Foods, First Lien Initial Term Loan 4.25 1/26/21 696,530 c 679,406 Del Monte Foods, Second Lien Initial Term Loan 8.25 7/26/21 1,000,000 c 753,335 Hostess Brands, First Lien Term Loan 4.50 7/29/22 1,243,750 c 1,250,746 NBTY, Dollar Term B Loan 5.00 4/26/23 1,150,000 c 1,158,769 Food Service - 1.1% Advantage Sales & Marketing, First Lien Initial Term Loan 4.25 7/21/21 1,651,000 c 1,647,137 Advantage Sales & Marketing, Second Lien Initial Term Loan 7.50 7/21/22 818,708 c 786,983 Burger King, Facility B2 Term Loan 3.75 12/10/21 1,581,815 c 1,589,131 Checkout Holding, First Lien Term B Loan 4.50 4/3/21 1,473,750 c 1,307,953 Health Care - 8.3% Acadia Health, Term Loan 4.25 2/11/22 3,434,037 c 3,449,765 Capsugel, New Dollar Term Loan 4.00 8/1/21 1,775,000 c 1,780,769 Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 1,957,594 c 1,966,765 CHG Healthcare Services, First Lien Term Loan 3.33 5/19/23 2,175,000 c 2,187,234 CHG Healthcare Services, First Lien Term Loan 4.25 11/20/20 975,566 c 976,907 CHS/Community Health Systems, Term G Loan 3.75 12/31/19 878,428 c 862,726 CHS/Community Health Systems, Term H Loan 4.00 1/27/21 1,616,283 c 1,594,981 Concordia Health, Term Loan GBP 5.75 10/21/21 1,296,750 c 1,872,873 Convatec, Dollar Term Loan 4.25 6/15/20 2,837,891 c 2,846,760 DPX Holdings, Incremental EURO Term Loan EUR 4.50 3/11/21 356,373 c 398,146 Endo Luxembourg Finance, Incremental Term B Loan 3.75 6/24/22 935,000 c 924,145 HCA, Tranche B-6 Term Loan 3.68 3/1/23 1,925,000 c 1,945,992 Hill-Rom Holdings, TLB Term Loan 3.50 7/29/22 1,631,875 c 1,645,477 MultiPlan, Term B Loan 5.00 5/25/23 1,370,000 c 1,381,816 NVA Holdings, First Lien Incremental Term B-1 Loan 5.50 8/14/21 250,000 c 251,250 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 322,172 c 317,017 Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Health Care - 8.3% (continued) Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 1,436,018 c 1,360,627 Patheon, Term Loan 4.25 1/22/21 2,865,235 c 2,830,322 Pharmaceutical Product Development, Incremental TL 4.25 8/18/22 2,500,000 c 2,507,025 Pharmaceutical Product Development, Term Loan 4.25 8/5/22 744,375 c 746,467 Royalty Pharma, New Term B-4 Loan 3.50 11/9/20 2,969,925 c 2,985,383 Siemens Audiology Solutions, Facility B4-Term Loan 4.25 1/17/22 1,485,028 c 1,490,597 Surgical Care Affiliates, Initial Term Loan 4.25 3/11/22 1,287,000 c 1,289,420 Valeant Pharmaceuticals International, Retired - Series E Tranche B Term Loan 3.50 6/26/20 1,647,577 c 1,625,952 Valeant Pharmaceuticals International, Series A-3 Tranche A Term Loan 3.25 10/20/18 900,000 c 890,721 Home Furnishing - 1.3% Mattress Holding, Initial Term Loan 6.25 10/20/21 1,097,250 c 1,100,224 Mattress Holding, Term Loan 6.25 10/1/21 2,871,667 c 2,878,846 Samsonite International, Initial Tranche B Term Loan 3.62 4/13/23 2,350,000 c 2,373,794 Industrial Equipment - 1.5% Doncasters US, First Lien Term B Loan 4.50 4/9/20 1,431,742 c 1,394,159 Filtration Group, First Lien Initial Term Loan 4.25 11/13/20 1,444,905 c 1,449,196 Hudson Products, Term Loan 5.00 3/17/19 613,167 c 444,546 Mueller Water Products, Initial Term Loan 4.00 11/19/21 1,183,020 c 1,190,414 Navios Maritime Partners, Term Loan 5.50 6/15/20 496,250 c 454,069 XPO Logistics, Term Loan 5.50 10/27/21 2,194,500 c 2,215,534 Industrials - .7% Commercial Barge Line, Term B Loan 9.75 11/6/20 1,150,000 c 1,032,125 Trinseo Materials Operating SCA, Term Loan B 4.25 11/5/21 2,238,722 c 2,248,863 Information Technology - .6% Sophia, Term Loan 4.75 9/16/22 2,868,000 c Leisure Goods/Activities/Movies - 1.3% Alpha Topco, Facility B3 Term Loan 4.75 7/30/21 3,091,348 c 3,054,159 Delta 2 (LUX) Sarl Form 1, First Lien Term Loan 7.75 7/29/22 1,000,000 c 963,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Leisure Goods/Activities/Movies - 1.3% (continued) Deluxe Entertainment Services Group, Initial Term Loan 6.50 2/25/20 1,821,911 c 1,794,582 WME IMG, Second Lien Term Loan 8.25 5/6/22 500,000 c 498,750 Lodging & Casinos - 1.8% American Casinos & Entertainment, First Lien Term Loan 5.00 6/17/22 873,856 c 878,771 Boyd Gaming, Term B Loan 4.00 8/14/20 404,483 c 406,128 MGM Growth Properties, Term B Loan 4.00 4/7/23 390,000 c 392,960 Scientific Games, Term B-2 Loan 6.00 9/17/21 3,564,725 c 3,536,724 Station Casinos, Term Loan B 3.75 5/25/23 375,000 c 376,056 Travelport, Initial Term Loan 5.75 8/13/21 2,958,000 c 2,971,311 Materials - .2% Berry Plastics Group, Term Loan F 4.00 10/3/22 1,071,719 c Nonferrous Metals/Minerals - .4% Fortescue Metals Group, Term B Loan 3.75 6/30/19 1,900,000 c 1,785,477 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 250,000 c 233,125 Oil & Gas - .4% Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 1,466,250 c 1,432,350 Brock Holdings III, Second Lien Initial Loan 10.00 3/16/18 713,333 c 595,633 Publishing - 1.1% Getty Images, Initial Term Loan 4.75 10/18/19 487,405 c 367,260 Laureate Education, New Series 2018 Extended Term Loan 4.38 6/16/18 1,460,627 c 1,423,205 Penton Media, First Lien Term B-1 Loan 4.75 10/3/19 616,952 c 617,918 Pre-Paid Legal Services, First Lien Term Loan 6.50 7/1/19 1,500,297 c 1,496,546 Redtop Acquisitions, First Lien Initial Euro Term Loan EUR 4.75 12/22/20 1,000,000 c 1,125,161 Redtop Acquisitions, Second Lien Term Loan 8.25 7/22/21 244,375 c 230,934 Radio & Television - 4.8% AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 2,454,949 c 2,427,331 Creative Artists Agency, Initial Term Loan 5.50 12/10/21 1,826,875 c 1,836,009 Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Radio & Television - 4.8% (continued) Gray Television, Term Loan 3.94 6/13/21 3,250,000 c 3,256,760 Media General, Term B Loan 4.00 7/31/20 2,904,901 c 2,910,710 MTL Publishing, New Term Loan 4.00 8/12/22 2,640,343 c 2,643,921 Sinclair Television Group, Incremental Tranche B-1 Term Loan 3.50 7/30/21 768,065 c 771,426 Tech Finance & Co., US Term Loans 2.00 7/11/20 3,693,576 c 3,693,576 Univision Communications, 2013 Incremental Term Loan 4.00 3/1/20 3,028,216 c 3,031,623 William Morris Endeavor Entertainment, First Lien Term Loan 5.25 3/19/21 2,429,287 c 2,443,705 Retailers - 4.2% 99 Cents Only Stores, Tranche B-2 Term Loan 4.51 1/11/19 664,650 c 451,962 Academy Sports, Initial Term Loan 5.00 6/22/16 2,344,264 c 2,279,796 Ascena Retail Group, Term Loan B 5.25 7/29/22 2,586,513 c 2,505,684 CWGS Group, Term Loan 5.75 2/20/20 3,436,299 c 3,444,889 Dollar Tree, Term B-2 Loan 4.25 3/9/22 2,500,000 c 2,509,375 Dollar Tree, Term Loan 3.50 3/9/22 1,171,135 c 1,179,333 Hudson Bay, Term B Loan 4.75 8/12/22 1,198,157 c 1,200,900 Michaels Stores, Term B Loan 3.75 1/28/20 964,914 c 967,929 Neiman Marcus Group, Term Loan 4.25 10/25/20 1,101,035 c 1,012,341 Nine West Holdings, Initial Term Loan 4.75 9/5/19 264,940 c 143,067 Pet Smart, Tranche B-1 Term Loan 4.25 3/11/22 4,308,241 c 4,316,535 Surface Transport - 2.0% IBC Capital, First Lien Initial Term Loan 4.75 8/5/21 2,475,000 c 2,397,656 Kenan Advantage, Delayed Draw Term 1 Loan 4.00 1/23/17 47,872 c 47,842 Kenan Advantage, Initial Canadian Term Loan 4.00 7/22/22 108,791 c 108,723 Kenan Advantage, Initial U.S. Term Loan 4.00 7/22/22 341,076 c 340,862 Omnitracs, First Lien Term Loan 4.75 10/29/20 2,448,723 c 2,408,932 OSG Bulk Ships, First Lien Term Loan 5.25 7/22/19 1,716,429 c 1,656,354 Pods, Term Loan 5.25 1/28/22 600,000 c 600,000 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 837,308 c 943,005 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Surface Transport - 2.0% (continued) Vouvray US Finance, First Lien Initial Term Loan 5.00 6/25/21 984,962 c 980,855 Telecommunications - 8.5% Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 3,018,784 c 3,027,674 Asurion, Incremental Tranche B-2 Term Loan 4.25 7/8/20 1,568,431 c 1,549,806 Asurion, Second Lien Term Loan 8.50 2/19/21 1,550,000 c 1,520,937 Asurion, Term B4-Loan 5.00 7/29/22 492,500 c 491,884 Avaya, Term B-6 Loan 6.50 3/31/18 472,283 c 372,513 Birch Communications, Term Loan 7.75 7/17/20 784,736 c 678,797 CommScope, Term Loan 3.75 12/29/22 1,741,250 c 1,747,780 Communications Sales & Leasing, Term Loan 5.00 10/14/22 2,481,250 c 2,468,075 Consolidated Communications, Initial Term Loan 4.25 12/18/20 1,221,875 c 1,227,679 FairPoint Communications, Term Loan 7.50 2/14/19 3,404,837 c 3,414,421 Frontier Communications Group, Initial Loan 2.94 3/31/21 2,275,000 c 2,183,295 Integra Telecom, Term B-1 Loan 5.25 8/14/20 2,740,815 c 2,660,317 IPC, First Lien Term B-1 Loan 5.50 8/6/21 1,980,000 c 1,850,062 Level 3 Financing, Tranche B-II 2022 Term Loan 3.50 5/31/22 2,500,000 c 2,502,600 Nextgen Finance, Term B Loan 5.00 5/28/21 2,652,750 c 2,195,151 Riverbed Technology, Term Loan 6.00 2/25/22 3,271,670 c 3,288,536 Sable International, Term Loan 5.50 12/2/22 742,500 c 748,403 Sable International, Term Loan 5.50 12/2/22 907,500 c 914,715 SBA Senior Finance II, Incremental Tranche B-1 Term Loan 3.25 3/24/21 2,701,875 c 2,704,334 Telenet, Term Loan B 4.25 5/3/24 675,000 c 679,404 Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 136,620 c 135,822 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 2,124,021 c 2,072,248 Windstream, Tranche B-5 Term Loan 3.50 8/26/19 977,500 c 973,839 Windstream Services, Tranche B-6 Term Loan 5.75 3/15/21 838,750 c 843,363 Zayo Group, Term Loan 3.75 7/2/19 764,208 c 766,360 Floating Rate Loan Interests - 80.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Utilities - 2.2% Calpine, Term B5 Loan 3.50 5/20/22 1,488,750 c 1,480,785 Calpine, Term Loan 4.00 10/30/20 977,500 c 978,678 Calpine, Term Loan 4.00 1/15/23 249,375 c 249,531 EFS Cogen Holdings, Term B Advance Loan 3.75 12/17/20 833,356 c 836,827 Murray Energy, Term B-2 Loan 7.50 4/9/20 2,703,805 c 1,876,441 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 3,547,048 c 2,426,766 TPF II Power, Term Loan 5.50 9/29/21 2,615,198 c 2,620,925 Total Floating Rate Loan Interests (cost $391,347,793) Other Investment - 11.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $57,231,038) 57,231,038 d Total Investments (cost $505,091,007) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $37,108,950 or 7.72% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Collateralized Loan Obligations 27,758,970 Corporate Bonds † 26,339,620 Floating Rate Loan Interests † 385,926,346 Mutual Funds 57,231,038 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 337,376 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (2,588 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at February 29, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Credit Suisse International British Pound, Expiring 6/15/2016 1,294,000 1,871,775 1,874,363 (2,588 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Credit Suisse International (continued) Euro, Expiring 6/15/2016 12,301,000 14,031,566 13,694,190 337,376 Gross Unrealized Appreciation Gross Unrealized Depreciation ) At May 31, 2016, accumulated net unrealized depreciation on investments was $7,835,033, consisting of $2,533,959 gross unrealized appreciation and $10,368,992 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
